Citation Nr: 9929466	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as due to Agent Orange exposure.

2.  Entitlement to an increased (compensable) evaluation for 
the veteran's service-connected Non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
May 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in July 1997.  In 
October 1997, he was provided with a statement of the case.  
His substantive appeal was received in December 1997.

It is noted that the veteran requested a hearing before a 
Member of the Board, which was scheduled for May 12, 1999.  
Notification of the scheduled hearing was sent to the veteran 
in a letter dated March 31, 1999.  The record indicates that 
the veteran failed to report for the scheduled hearing.


REMAND

The Board notes, upon preliminary review of the evidentiary 
record, that a recent VA dermatology examination in June 
1998, was negative for any active acne and indicated only a 
diagnosis of seborrheic keratoses, with no indication that 
the disorder was due to Agent Orange exposure.  Similarly, 
the veteran underwent a VA examination for lymphatic 
disorders in July 1998, which indicated that the veteran had 
been treated for his Non-Hodgkin's lymphoma in 1972, but 
there was no subsequent treatment and no evidence of 
recurrence or spread.  It was noted that the veteran had been 
considered cured for years.

However, the Board further notes that in his December 1997 
substantive appeal, the veteran contended that he was being 
treated by his personal physician on a monthly basis.  The 
veteran did not identify this personal physician's name, nor 
did he indicate for what disorders he was being treated by 
this physician.  Nonetheless, the Board notes that the 
veteran's representative, in his May 1999 written 
presentation, has requested that this claims file be remanded 
so that these medical records of treatment to which the 
veteran referred may be obtained and considered by the RO.  
The representative further requested examinations of the 
veteran, but as noted above, the record indicates that 
adequate VA examinations of the veteran have been performed.

Under these circumstances, the Board notes that the VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to a claim which is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  See also Boeck v. Brown, 
6 Vet. App. 14, 17 (1993) and Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994).  However, if the claimant's application 
for benefits is incomplete, the VA shall notify the claimant 
of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  An application is 
incomplete if the VA is put on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

Given the circumstances of these claims, it appears that 
additional medical records or evidence may exist which may 
support the veteran's claims.  Of course, it is impossible 
for the Board to evaluate the relevance of the veteran's 
reported treatment when those treatment records are not 
within the record.  But given that the veteran has asserted 
that he has undergone additional treatment which is relevant 
to his pending claims, the Board is of the opinion that this 
evidence, if it does in fact exist, would be relevant and 
necessary for a full and fair adjudication of the veteran's 
claims.  Thus, under the circumstances of this case, the 
Board is of the opinion that the RO has been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the appellant's claims "plausible."  
Robinette, 8 Vet. App. at 80.

In his notice of disagreement, the veteran requested a 
hearing before a hearing officer at the RO.  He has not been 
scheduled for a hearing and the RO should clarify with him 
whether he continues to desire such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to advise the veteran that in order 
to complete his claims, he should obtain 
and submit copies of any private (non-VA) 
medical records and any other evidence 
which tends to support his claims.  Any 
documents received by the RO should be 
associated with the claims folder.  

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
previously obtained, and associate them 
with the claims folder.

3.  The RO should appropriately contact 
the veteran and clarify whether he 
continues to want a personal hearing 
before a hearing officer at the RO.  If 
he responds in the affirmative, such a 
hearing should be scheduled.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If, as a 
result of the development, above, any 
further action is indicated, including 
scheduling physical examination(s), such 
action should be undertaken by the RO.  
If any determination remains unfavorable 
to the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


